Citation Nr: 0920869	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-30 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
injuries.  

2.  Entitlement to service connection for bilateral hand and 
finger injuries.

3.  Entitlement to service connection for restrictive airway 
disease, to include as secondary to asbestos exposure.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asbestos 
exposure.

5.  Entitlement to service connection for sleep apnea, to 
include as secondary to asbestos exposure.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral foot 
injuries.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic back disorder (also claimed as lower and upper back 
disorder).

9.  Entitlement to service connection for chronic back 
disorder (also claimed as lower and upper back disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1975, March 1979 to March 1981, and from November 
1981 to July 1992; the Veteran had additional service in the 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2004, a statement of the 
case was issued in August 2005, and a substantive appeal was 
received in September 2005.

The Board notes that the Veteran requested a Board hearing in 
his September 2005 substantive appeal submission.  The 
Veteran was scheduled for a hearing in May 2006, with notice 
provided in April 2006, but the Veteran did not report for 
the hearing.

The Veteran has recently presented to the Board additional 
evidence to be considered in his claim.  In an April 2009 
written presentation, the Veteran's representative waived 
preliminary RO review of the new evidence in accordance with 
38 C.F.R. § 20.1304 (2008).

The issues of entitlement to service connection for bilateral 
shoulder injuries, bilateral hand and finger injuries, 
restrictive airway disease, COPD, sleep apnea, and a chronic 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1978 RO decision denied entitlement to service 
connection for a chronic back disorder; the Veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  In April 2003, the Veteran requested that his claim of 
entitlement to service connection for a chronic back disorder 
be reopened.

3.  Certain evidence received since the May 1978 RO rating 
decision is not cumulative and redundant of evidence already 
in the claims folder, relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for a chronic back disorder, and raises a 
reasonable possibility of substantiating the claim.

4.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the Veteran's 
active duty service.

5.  A bilateral foot disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any bilateral foot disability otherwise causally 
related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The March 1978 RO rating decision which denied service 
connection for a chronic back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the March 1978 RO rating decision 
is new and material in connection with the petition to reopen 
the claim of entitlement to service connection for a chronic 
back disorder, and the Veteran's claim of entitlement to 
service connection for a chronic back disorder has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Hypertension was not incurred in or aggravated during the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  A bilateral foot disability was not incurred in or 
aggravated during the Veteran's active duty service, nor may 
it be presumed to have been incurred in such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in July 2003, 
October 2004, and June 2005, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, these letters advised the 
Veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the July 2003 letter was 
sent to the appellant prior to the September 2004 RO rating 
decision on appeal; the October 2004 and June 2005 letters 
were sent prior to the most recent RO readjudication of this 
case in connection with the March 2006 supplemental statement 
of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, a May 2006 VCAA letter provided the notice 
contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter directly explained how VA 
determines disability ratings and effective dates.  This May 
2006 letter was sent to the Veteran a few days prior to the 
most recent RO readjudication in March 2006.  With 
consideration of any arguable inadequacy of the timing of the 
Dingess notice, the Board nevertheless finds no prejudice to 
the appellant in proceeding with the issuance of final 
decisions.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  With regard to the claims for entitlement to 
service connection, as the Board finds below that service 
connection is not warranted for the claimed disabilities, no 
ratings or effective dates will be assigned and any questions 
as to such assignments are rendered moot.

The Board further acknowledges that the Court has also issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  However, the Board finds 
that the Veteran has submitted new and material evidence to 
reopen his claim of service connection for a chronic back 
disorder.  As the Board grants the Veteran's petition to 
reopen that claim, any inadequacy in the notice provided to 
the Veteran regarding the submission of new and material 
evidence to reopen the claim cannot be prejudicial to the 
Veteran in this case.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issues of entitlement to service connection for hypertension 
and for bilateral foot disability.  However, VA medical 
examination is not warranted in this case.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
hypertension or chronic bilateral foot disability had its 
onset in service or is otherwise related thereto.  As 
discussed in more detail below, the probative evidence shows 
no indication of chronic disabilities related to hypertension 
or foot disability during service, and the evidence shows 
that such disabilities had not manifested several years after 
active duty service.  The Veteran is now diagnosed with 
hypertension, but the evidence contains no suggestion of 
hypertension diagnosed during service or for many years 
following service.  There is no evidence of any foot injury 
in any form of service, nor any manifestation of chronic foot 
disability.

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  The Board notes that the record 
contains documentation of a Social Security Administration 
adjudication for disability and benefits, and the Board 
observes that the listing of evidence in SSA possession 
indexed in that decision reveals no pertinent information 
that is not currently represented in the claims file.

The record reflects that some of the Veteran's service 
treatment records in the custody of the federal government 
may have been lost.  The missing service records have been 
determined to be unobtainable.  As documented in a March 2004 
formal finding of unavailability, the RO took appropriate 
actions specifically to obtain the missing service treatment 
records; this includes consideration of the information the 
Veteran has provided such as the alternate name he was known 
by during service.  It has been determined that the RO has 
exhausted all available channels to pursue the missing 
records and it appears that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159; 38 U.S.C.A. § 
5103A.  The Board believes that the proper procedures have 
been effectively complied with and that no useful purpose 
would be served by remand for further notice or development 
of the record in this case.  See M21-1MR, Parts II and III.  
See Dixon v. Derwinski, 3 Vet App. 261 (1992).

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

I.  New and Material Evidence

The claim of entitlement to service connection for chronic 
back disorder was previously denied by an RO rating decision 
dated in May 1978.  In this RO rating decision, the RO 
informed the Veteran that "no chronic back pathology was 
found" as of that time.  The Veteran was informed of his 
appellate rights with respect to this denial of his claim.

The Veteran did not file a notice of disagreement with the 
decision.  The May 1978 RO rating decision is therefore 
final.  38 U.S.C.A. § 7105(c).

In April 2003, the Veteran filed a petition to reopen his 
claim for chronic back disorder.  The RO denied the petition 
to reopen the claim in a September 2004 rating decision.  
Subsequently, after a notice of disagreement was received, 
the RO issued an August 2005 statement of the case and a 
March 2006 supplemental statement of the case which also 
appear to deny the petition to reopen the claim.  In any 
event, the Board is not bound by the RO determination and 
must nevertheless consider whether new and material evidence 
has been received to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The May 1978 RO rating decision is the last 
final disallowance of the claim involving entitlement to 
service connection for a chronic back disorder.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior final denial of the Veteran's claim, 
there was no evidence indicating that the Veteran was 
diagnosed with a chronic back disability.  Now, however, the 
Veteran is shown to be diagnosed with at least arthritis 
involving his back, as shown in a March 2005 VA x-ray report, 
and degenerative disc disease as shown in an October 2004 VA 
medical report.  Additionally, the Board notes that the 
Veteran has recently submitted evidence that he was injured 
in a car accident during service in January 1985.

The newly submitted evidence in this case now indicates the 
existence a current back disability which has not been 
considered in the prior final denial of the claim, and new 
evidence pertains to a possibly pertinent in-service incident 
involving injury.  The Board views the submitted evidence as 
new and material to the Veteran's claim as it relates to 
unestablished facts in a manner reasonably supportive of the 
Veteran's claim.  The claim has therefore been reopened.  
After further development as discussed in the remand section 
below, the underlying merits of the claims will be 
considered.

II.  Service Connection

The issues on appeal involve the Veteran's claims of 
entitlement to service connection for several disabilities.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities such as arthritis and 
certain chronic cardiovascular-renal diseases (including 
hypertension), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board again notes that a portion of the Veteran's service 
treatment records are apparently missing and have been 
formally determined to be unobtainable.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an 'adverse presumption' 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Hypertension

The Veteran claims entitlement to service connection for 
hypertension.  The evidence of record reflects that the 
Veteran is currently diagnosed with hypertension, including 
as indicated in VA medical reports from February and August 
2005.  However, the Board finds that there is no competent 
medical evidence showing that the Veteran's current 
hypertension manifested during his military service or is 
otherwise causally related to such service.  The available 
service treatment records do not reflect any treatment for 
hypertension.  The Veteran's December 1975 medical 
examination at the conclusion of his first period of active 
duty service shows blood pressure of '122/74.'  This was 
interpreted as consistent with the finding that the Veteran's 
heart and vascular health were clinically normal with no 
pertinent abnormalities.  No available in-service treatment 
record shows any indication of a diagnosis of hypertension.

Most significantly, the Board notes that the Veteran's 
National Guard service treatment records show that the 
Veteran did not have hypertension or any known history of 
hypertension following all of his periods of active duty 
service.  A September 1996 medical examination report shows 
the Veteran was found to be clinically normal in all 
pertinent respects, including with regard to heart and 
vascular health.  Blood pressure was recorded as '132/76.'  
In the attached questionnaire concerning medical history, the 
Veteran expressly denied any history of high or low blood 
pressure.  Subsequently, a May 1998 medical history 
questionnaire shows that the Veteran again expressly denied 
any history of high or low blood pressure.  Thus, the 
national guard service treatment records strongly suggest 
that neither the medical professionals nor the Veteran 
himself believed that the Veteran had developed any chronic 
hypertension disorder as of the mid to late 1990's, years 
following the conclusion of his final period of active duty 
service.  This weighs strongly against the claim of service 
connection.

The Board considers these reports to be highly probative, as 
they reflect the Veteran's own report of his symptom and 
treatment history and a competent medical assessment of his 
heart and vascular health showing no hypertension after the 
conclusion of his period of active duty service.  These 
reports, together with the absence of any suggestion of 
hypertension in the available service treatment records, 
weigh against the Veteran's claim to the extent that they 
show that the Veteran did not develop chronic hypertension 
during active duty service, and was clinically determined to 
be free of any manifestations of chronic heart or vascular 
disease following his period of active service.

Of substantial significance in this case is the absence of 
evidence of chronic hypertension for many years following 
discharge from service.  Even accepting that the Veteran 
currently suffers from diagnosed hypertension, the record 
contains no contemporaneous indication of symptomatology or 
treatment for hypertension for at least 10 years following 
the conclusion of active duty service.  The Veteran's VA 
treatment records reflect that "possibly high blood 
pressure" was discussed in February 2003, but testing did 
not confirm abnormal blood pressure at that time; 
hypertension was not listed among the diagnoses made at that 
time.  Even accepting for the sake of the Veteran's argument 
that hypertension was shown to have manifested as early as 
the February 2003 documented discussion of hypertension, this 
still leaves a period of more than 10 years following active 
duty service without any contemporaneous competent evidence 
of hypertension.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Indeed, in view of the absence of any indication of 
hypertension during service, the negative examination 
performed after separation from service, and the absence of 
any suggestion of hypertension until at least 10 years 
following active duty service, any finding relating current 
hypertension to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

Bilateral Foot Injuries

The Veteran also claims entitlement to service connection for 
a bilateral foot disability.  The evidence of record does not 
reflect any currently diagnosed bilateral foot disability.  
However, even assuming that the Veteran currently has a 
bilateral foot disability, the Board finds that there is no 
competent medical evidence showing that any current foot 
disability manifested during his military service or is 
otherwise causally related to such service.

The available service treatment records do not reflect any 
treatment for any diagnosed foot disability.  The Board 
acknowledges that a September 1974 service treatment record 
shows that the Veteran had irritation from apparent foot 
fungus and was provided with a powder and instructions on 
foot care.  No suggestion of any diagnosed chronic disability 
nor any need for follow-up medical attention is reflected in 
the evidence.  The Veteran's December 1975 medical 
examination at the conclusion of his first period of active 
duty service shows that the Veteran was found to be 
clinically normal in all pertinent respects, including 
specifically with regard to his feet.

Most significantly, the Board notes that the Veteran's 
National Guard service treatment records show that the 
Veteran did not have foot disabilities or any history of foot 
disabilities following all of his periods of active duty 
service.  A September 1996 medical examination report shows 
the Veteran was found to be clinically normal in all 
pertinent respects, including with specific regard to his 
feet.  In the attached questionnaire concerning medical 
history, the Veteran expressly denied any history of 'foot 
trouble.'  Subsequently, a May 1998 medical history 
questionnaire shows that the Veteran again expressly denied 
any history of 'foot trouble.'  Thus, the National Guard 
service treatment records strongly suggest that neither the 
medical professionals nor the Veteran himself believed that 
the Veteran had developed any chronic foot disability as of 
the mid to late 1990's, years following the conclusion of his 
final period of active duty service.  This weighs strongly 
against the claim of service connection.

The Board considers these reports to be highly probative, as 
they reflect the Veteran's own report of his symptom and 
treatment history and a competent medical assessment of his 
feet showing no disability after the conclusion of his period 
of active duty service.  These reports, together with the 
absence of any suggestion of chronic foot disability in the 
available service treatment records, weigh against the 
Veteran's claim to the extent that they show that the Veteran 
did not develop chronic foot disability during active duty 
service, and was clinically determined to be free of any 
manifestations of chronic foot disability following his 
period of active service.

Of substantial significance in this case is the absence of 
evidence of any treatment or diagnosis for chronic bilateral 
foot disability for many years following discharge from 
service.  Even accepting that the Veteran's filing of this 
claim in April 2003 represents evidence of symptoms of a 
bilateral foot disability, there remains a period of more 
than 10 years following active duty service without any 
contemporaneous competent evidence of a chronic bilateral 
foot disability.  This lengthy period without contemporaneous 
evidence of complaint or treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Indeed, in view of the absence of any indication of chronic 
bilateral foot disability during service, the negative 
examination performed after separation from service, and the 
absence of any suggestion of bilateral foot disability until 
at least 10 years following active duty service, any finding 
relating current bilateral foot disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

Service Connection Conclusion

The medical evidence simply does not show that the Veteran 
had chronic hypertension or foot disabilities during service 
or for many years thereafter, and there is contemporaneous 
medical evidence suggesting that the Veteran did not have 
signs or history of chronic hypertension or foot disability 
as of September 1996 and May 1998.  Thus, a preponderance of 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral foot injuries and to service 
connection for hypertension.  In drawing these conclusions, 
the Board has reviewed and considered all of the evidence in 
the claims folder, featuring the key items of evidence 
discussed above as well as general VA treatment records and 
private medical records which contain no pertinent evidence 
to contradict the findings discussed above.  As the 
preponderance of the evidence weighs against each claim, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
chronic back disorder.  To this extent, the appeal is 
granted, subject to the following remand section of this 
decision.

Entitlement to service connection for hypertension is not 
warranted.  To this extent, the appeal is denied.

Entitlement to service connection for bilateral foot injury 
is not warranted.  To this extent, the appeal is denied.


REMAND

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's reopened claim of entitlement to 
service connection for a chronic back disorder, recently 
submitted evidence now shows that the Veteran was involved in 
a motor vehicle accident in-service in January 1985.  
Additionally, the Board observes that the Veteran's service 
treatment records document potentially significant complaints 
of back pain, including in December 1972 and January 1973.  
The Board also observes that a treatment record from the 
National Guard, dated November 1998, indicates a possible 
back injury at that time.  

The Board notes that the Veteran was previously afforded a VA 
examination in connection with the spine claim, and the 
Veteran failed to report and failed to provide any 
explanation for his failure to report.  However, in light of 
the newly submitted evidence and with consideration of the 
heightened duty to assist due to the loss of portions of the 
Veteran's service treatment records, the Board finds a new VA 
examination is now warranted.

Additionally, the Board observes that the RO adjudications of 
this issue do not make it entirely clear whether the RO 
readjudicated this issue on the merits, or merely denied the 
petition to reopen the claim.  Where the RO initially finds 
no new and material evidence to reopen and the Board then 
finds that such new and material evidence has in fact been 
received (thus reopening the claim), the case must be 
remanded to the RO for a de novo review of the entire record 
and a merits analysis unless there would be no prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993).

With regard to the Veteran's claim of entitlement to service 
connection for bilateral shoulder injuries, the Board notes 
that the Veteran's representative has expressed significant 
new contentions in an April 2009 written brief.  
Specifically, the representative now states that "the Board 
is asked to also consider service connection for a bilateral 
shoulder disability as secondary to the Veteran's back 
disability, or as a proximate result of the ... in-service 
injury from 1985."  The Board further notes that the 
representative refers to a 1985 car accident, evidence of 
which has just recently been submitted to the Board.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The RO has not yet adjudicated the shoulder claim with 
consideration of this secondary theory of service connection.  
The outcome of the claim of entitlement to service connection 
for bilateral shoulder disability now may depend upon the 
outcome of the claim of entitlement to service connection for 
a chronic back disorder.  Therefore, the claims are now 
inextricably intertwined, and adjudication of the shoulder 
issue must be deferred until a final determination of the 
back issue is possible.  Furthermore, as the Veteran's 
representative now contends that the Veteran may have 
suffered a shoulder injury and a back injury in the recently 
verified in-service motor vehicle accident, it is reasonable 
to include the shoulder issue in the development needed for 
the back disability.  Finally, the Board finds that it is 
reasonable to take this opportunity to provide the Veteran 
with proper VCAA notice with regard to claims for service 
connection on a secondary basis.

With regard to the issue of entitlement to service connection 
for bilateral hand and finger injuries, the Board notes that 
the available service treatment records document potentially 
significant complaints of hand pain, including in December 
1972 and January 1973.  In the Board's view, especially in 
light of the heightened duty to assist in this case, a VA 
examination is warranted with an etiology opinion regarding 
any current disabilities of the hands and fingers.

With regard to the issues of entitlement to service 
connection for a set of respiratory disabilities, involving 
restrictive airway disease, COPD, and sleep apnea, the Board 
notes that the available service treatment records document 
various episodes of respiratory symptoms and productive cough 
during service.  Of further significance in this case, 
however, is that the Veteran claims that his respiratory 
disabilities are due to exposure to asbestos during Navy 
service and it appears that likely exposure to asbestos has 
been conceded and acknowledged by the RO in this case.  The 
Board observes that the September 2004 RO rating decision 
discussed the RO's development and consideration of the 
asbestos exposure contention, including most significantly: 
"[Service Personnel] records also show an MOS of DG with a 
related civilian occupation noted as Fireman.  The Service 
Department has determined that it was highly probable that a 
member who's [sic] MOS involved Fireman or Fire Control was 
exposed to asbestos."  Recognizing that the Veteran was 
highly probably exposed to asbestos during service, the Board 
believes that additional development regarding non-service 
asbestos exposure is necessary; further, a VA examination is 
warranted to evaluate the nature and etiology of any current 
respiratory disabilities and to evaluate whether any current 
disability is likely related to in-service asbestos exposure.

The Board observes that Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1MR (M21-1MR), Part 
IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 
2005) (rescinding the previously applicable VBA Adjudication 
Procedure Manual M21-1, Part VI, para. 7.21) notes that 
inhalation of asbestos fibers can produce fibrosis and 
tumors, that the most common disease is interstitial 
pulmonary fibrosis (asbestosis), and that the fibers may also 
produce various other cancers and tumors particularly in the 
chest and throat.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, para. 9; see also Ennis v. Brown, 4 Vet.App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of various cancers including 
cancers of the lung, bronchus, larynx, and pharynx.  It is 
also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9.

The VBA Manual guidelines 'direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.'  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000.'  Review of the claims 
file leads the Board to conclude that the required 
development has not been accomplished in this case.  Although 
it appears that the in-service asbestos exposure was highly 
probable, there does not appear to be sufficient development 
of evidence of exposure before and after service, nor is 
there a VA examination report with etiology opinion.  Such 
additional development is necessary before the Board may 
properly proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
regarding the requirements for 
demonstrating entitlement to service 
connection on a secondary basis.

2.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his claimed (1) 
back disability, (2) bilateral shoulder 
disability, and (3) disability of bilateral 
hands and fingers.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the appropriate 
examiner should respond to the following:

a)  Please identify any current chronic 
disabilities of the back diagnosed in 
this Veteran.

b)  For any identified disability of 
the back diagnosed, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability was 
manifested during or caused by the 
Veteran's military service.  In 
answering this question, please address 
the significance (if any) of the 
various documented in-service 
complaints of back pain, the motor 
vehicle accident, and possible back 
injury.

c)  Please identify any current chronic 
disabilities of the shoulders diagnosed 
in this Veteran.

d)  For any identified disability of 
the shoulders diagnosed, please clearly 
state whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the disability was 
manifested during or caused by the 
Veteran's military service.  In 
answering this question, please address 
the significance (if any) of the in-
service motor vehicle accident or any 
other suggestion of shoulder symptoms 
during service.

e)  If  and only if the examiner has 
found that the Veteran has a back 
disability etiologically related to his 
military service, please clearly state 
whether the Veteran has any diagnosed 
shoulder disability that is at least as 
likely as not (a 50% or higher degree 
of probability) due to or has been 
permanently aggravated by the service-
related back disability.

If aggravation is found, the examiner 
should report the baseline level of 
severity of the shoulder disability 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the 
shoulder disability is due to the 
natural progress of the disease, the 
examiner should indicate the degree of 
such increase in severity due to the 
natural progression of the disease.  
See generally 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).

f)  Please identify any current chronic 
disabilities of the hands or fingers 
diagnosed in this Veteran.

g)  For any identified disability of 
the hands or fingers diagnosed, please 
clearly state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during or caused by the 
Veteran's military service.  In 
answering this question, please address 
the significance (if any) of the 
various documented in-service 
complaints of hand pain or any other 
suggestion of hand and finger symptoms 
during service.

5.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the Veteran's 
service.  This development should conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet.App. 141 (1999).  Some of 
this development may have already been 
performed, but has not yet been clearly 
documented in the claims file.  The RO may 
contact the appropriate Service Department 
and request records of exposure to 
asbestos for the Veteran.  Any documents 
received should be used in reaching a 
formal determination as to whether the 
Veteran was exposed to asbestos during 
service, including forwarding the evidence 
to any appropriate office or agency for 
such a determination.

6.  After completion of the asbestos-
related development directed above, the 
Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his claimed (1) 
restrictive airway disease, (2) COPD, and  
(3) sleep apnea.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the appropriate 
examiner should respond to the following:

a)  Please indicate whether the Veteran 
is currently diagnosed with restrictive 
airway disease.

b)  For any restrictive airway disease 
diagnosed, please clearly state whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the disability was manifested during or 
caused by the Veteran's military 
service.  In answering this question, 
please address the significance (if 
any) of the various documented in-
service respiratory symptoms and 
complaints in the service treatment 
records.

c)  Assuming that the Veteran was 
exposed to asbestos during service, is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
diagnosed restrictive airway disease is 
due to any asbestos exposure during 
service?

d)  Please indicate whether the Veteran 
is currently diagnosed with COPD.

e)  For any COPD diagnosed, please 
clearly state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during or caused by the 
Veteran's military service.  In 
answering this question, please address 
the significance (if any) of the 
various documented in-service 
respiratory symptoms and complaints in 
the service treatment records.

f)  Assuming that the Veteran was 
exposed to asbestos during service, is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
diagnosed COPD is due to any asbestos 
exposure during service?

g)  Please indicate whether the Veteran 
is currently diagnosed with any 
disability manifesting in symptoms of 
sleep apnea.

h)  For any disability manifesting in 
symptoms of sleep apnea diagnosed, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during or 
caused by the Veteran's military 
service.  In answering this question, 
please address the significance (if 
any) of the various documented in-
service respiratory symptoms and 
complaints in the service treatment 
records.

i)  Assuming that the Veteran was 
exposed to asbestos during service, is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
diagnosed disability manifesting in 
symptoms of sleep apnea is due to any 
asbestos exposure during service?

7.  After completion of the above, the RO 
should review the expanded record, to 
include all additional evidence received 
since the most recent supplemental 
statement of the case, and readjudicate 
the issues on appeal.  The claim of 
entitlement to service connection for 
bilateral shoulder disability should be 
adjudicated to include consideration of 
the Veteran's contention that this 
disability may be secondary to a back 
disability for which he also claims 
entitlement to service connection.  If any 
issue on appeal remains denied, the RO 
should furnish the Veteran with an 
appropriate supplemental statement of the 
case and the case should be returned to 
the Board after the Veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


